DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath submitted on 11/27/2019 has been accepted.

Drawings
The drawing(s) submitted on 11/27/2019 have been accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20190394828; hereinafter Lei) in view of Cheong et al. (US 9,113,313; hereinafter Cheong).
Regarding claims 1 and 8, Lei discloses a method for determining, by a network node, network access of a user equipment (UE), the method comprising: 
receiving identity information of the UE from a base station to which the UE is connected ([0055]: Network node 104/NR 402 sending UE information to network node 506/NR 504); 
receiving capability information of the UE from the base station, wherein the capability information of the UE includes multiple-input and multiple- output (MIMO) layer information of the UE ([0055]: transmitted information comprises information of UE’s MIMO capability); and 

Lei discloses all the particulars of the claim including allowing the UE access to the network according to tis MIMO capability, but is unclear about determining whether to allow network access of the UE based on the identity information and the MIMO layer information.  
However, Cheong does disclose the limitation of determining whether to allow network access of the UE based on the identity information and the MIMO layer information (Abstract; claim 1: allowing a terminal access to the MIMO scheme in a communication system based on its group ID and capability).
It would have been obvious before the effective filing date of the claimed invention to incorporate Cheong’s disclosure to increase transmitting/receiving capability using compatible MIMO schemes.

([0028]: type of device: mobile handset or vehicles).  

Regarding claims 3 and 10, Lei discloses the method of claim 2, wherein the type of the UE includes a handheld UE and a vehicle UE ([0028]: type of device: mobile handset or vehicles).  


Regarding claims 5 and 12, Lei discloses the method of claim 1, wherein the determining includes determining whether an MIMO layer of the UE is 2 Layer based on the MIMO layer information ([0055]: transmitted information comprises information of UE’s MIMO capability); and 
determining whether to allow the network access of the UE by comparing the identity information with a list related to the network access when the MIMO layer of the UE is 2 Layer ([0055]: transmitted information comprises information of UE’s MIMO capability).  

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Cheong as applied to claim 1 above, and further in view of Gholmieh et al. (US 2019/0253925; hereinafter Gholmieh).
Regarding claims 4 and 11, Lei in view of Cheong discloses all the particulars of the claim but is unclear about the method of claim 1, wherein the determining includes 
However, Gholmieh does disclose the limitation of wherein the determining includes determining whether to allow the network access of the UE after identifying whether at least one of the identity information and the MIMO layer information exists in a list that the network node has (Fig. 1, [0137]-[0139]: network easily determines which configurations are allowed).
It would have been obvious before the effective filing date of the claimed invention to incorporate Gholmieh’s disclosure to increase transmitting/receiving capability using compatible MIMO schemes.


Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Cheong  as applied to claim 1 above, and further in view of Wu (US 2019/0028914).
Regarding claims 6 and 13, Lei in view of Cheong discloses all the particulars of the claim but is unclear about the method of claim 1, wherein the network node is a Mobility Management Entity (MME).  
However, Wu does disclose the limitation of wherein the network node is a Mobility Management Entity (MME) ([0032]: wherein the AMF and MME can be the network node that sends the UE capability to the inquiring BS).


Regarding claims 7, and 14, Lei in view of Cheong discloses all the particulars of the claim but is unclear about the method of claim 1, wherein the network node is an Access and Mobility Management Function (AMF).  
However, Wu does disclose the limitation of , wherein the network node is an Access and Mobility Management Function (AMF) ([0032]: wherein the AMF and MME can be the network node that sends the UE capability to the inquiring BS).
It would have been obvious before the effective filing date of the claimed invention to incorporate Wu’s disclosure to provide mobility management entities due to the mobility of the UEs).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644